tcmemo_1998_250 united_states tax_court charles f sutter and cheryl sutter petitioners v commissioner of internal revenue respondent docket no filed date laura lee anderson for petitioners michael w lloyd for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 section references are to the internal_revenue_code in effect for the years and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' and federal income taxes in the amounts of dollar_figure and dollar_figure respectively the issue for decision is whether petitioners realized and must recognize income upon obtaining coverage under certain life_insurance policies during the years in issue findings_of_fact some of the facts have been stipulated and are so found petitioners are husband and wife they filed timely joint federal_income_tax returns for the years and at the time the petition was filed they resided in afton wyoming charles sutter was employed as a police officer by the city of santa monica california from until he was next employed as a police officer by the city of afton wyoming from until after leaving the afton police force in he began to work for valley lumber a sawmill and lumber company that was owned by arthur schwab arthur schwab is the father of marvin schwab marvin schwab is the father of daniel schwab vance schwab and lee schwab charles sutter first met the schwabs in or when he was purchasing building materials to remodel his house during the relevant periods marvin schwab vance schwab and daniel schwab were licensed life_insurance salesmen in the state of wyoming they were associated with the daniel schwab agency which was located in afton wyoming although lee schwab maintained an office in the same building where the offices of the daniel schwab agency were located he was not directly involved with that agency charles sutter purchased life_insurance through marvin schwab before the years in issue although the extent of the coverage is not exactly clear from the record it appears that before he generally maintained between dollar_figure and dollar_figure of life_insurance in marvin schwab approached charles sutter and suggested that he purchase a certain type of life_insurance_policy offered by the royal maccabees life_insurance co the royal policy at the time charles sutter was employed by aviat inc and christen industries inc his wages totaled dollar_figure for that year the royal policy was described as a flexible premium adjustable life_insurance_policy providing death_benefits in the amount of dollar_figure the first-year premium for the royal policy was dollar_figure on direct examination petitioner testified as follows with respect to the payment of the first-year premium due on the royal policy q do you recall how he - - how you would pay for the policy a yes q how was that a he marvin schwab said he would give me the premium and i would write back to royal maccabees life_insurance co marvin schwab gave charles sutter the premium by arranging what was described as nonrecourse premium financing through stable reserve inc stable a utah corporation marvin schwab daniel schwab and devon nish owned and controlled stable charles sutter received a check from stable payable to him in the amount of the first-year premium the check was drawn on stable's account signed by marvin schwab in turn a check in the same amount was drawn on petitioners' personal checking account payable to the royal maccabees life_insurance co royal as part of the transaction charles sutter signed a promissory note interest to stable in the amount of the first-year premium payable with interest but at the option of the maker only from the death_benefit proceeds of the royal policy he was not required to and did not submit a financial statement to stable before receiving the funds from stable in addition to the note charles sutter signed an assignment of the royal policy in favor of stable but the assignment document was never forwarded to royal royal allowed such life_insurance policies to be assigned only with its consent royal was not aware of and did not consent to the above-referenced assignment stable offered the type of service provided to charles sutter only to clients or customers of the daniel schwab agency in similar transactions stable has never been repaid or demanded repayment from the makers of the notes charles sutter allowed the royal policy to lapse as was his option from the outset he never intended to maintain the original coverage that the royal policy provided he never paid any other premiums on the policy nor did he ever make any payments on the note no demand for payment was ever made by stable as the selling agent marvin schwab was entitled to a commission from royal equal to percent of the first-year premium on the royal policy consistent with its practice royal paid the commission to marvin schwab within days after the royal policy was purchased during the relevant period and under similar circumstances the daniel schwab agency sold life_insurance policies similar to the royal policy the schwabs were paid substantial commissions by royal upon the sales of the royal policy and the similar policies upon learning about the similar transactions officials from the wyoming insurance department interviewed daniel schwab during the interview daniel schwab represented that notes similar to the one described above were necessary in the event that the internal_revenue_service questioned the federal_income_tax consequences of the transactions the fair_market_value of the insurance coverage that charles sutter received pursuant to the royal policy was equal to the first-year premium knowing that the royal policy would lapse one of the schwabs recommended that charles sutter purchase another life_insurance_policy in this time the policy involved was offered by the columbus life_insurance co columbus during charles sutter was employed by aviat inc and dory logging inc his wages for that year totaled dollar_figure upon the recommendation of one of the schwabs charles sutter purchased a universal_life_insurance policy from columbus that provided death_benefits in the amount of dollar_figure the first- year premium on this policy was dollar_figure the sale of this policy was an even better deal for the schwabs than the sale of the policies described above that were offered by royal columbus paid the selling agent a commission including bonus and other incentives in excess of percent of the first-year premium on this type of life_insurance_policy consequently vance schwab who was listed as the selling agent on the columbus policy was paid a commission of dollar_figure by columbus on the sale of the columbus policy to charles sutter in in the schwabs sold a life_insurance_policy to cheryl sutter as well at the time she was employed as a cook for the local school district and by marc barrus her wages for that year totaled dollar_figure through the schwabs she also purchased a columbus life_insurance_policy her policy provided death_benefits in the amount of dollar_figure the first-year premium for her policy was dollar_figure for selling the policy to her vance schwab received a commission of dollar_figure from columbus petitioners were offered premium financing arrangements through the schwabs in connection with the life_insurance policies they obtained from columbus in in this regard cheryl sutter was given a check in the amount of the first-year premium drawn on an account of rocky mountain revenue rmr a corporation controlled by lee schwab in turn she issued a check in the same amount from petitioners' personal checking account payable to columbus she signed a promisary sic note interest payable to rmr except for the date maker holder amount and insurance_company involved the note cheryl sutter signed in connection with her columbus policy is substantially identical to the note charles sutter signed in connection with the royal policy cheryl sutter allowed her columbus policy to lapse after the initial period of coverage as was her option she never paid any other premium on the policy she made no repayments on the note and repayment was never demanded by rmr in connection with his columbus policy charles sutter received a check from one of the schwabs in the amount of the first-year premium drawn on an account of double diamond investors ddi in turn a check in the same amount was issued from petitioners' personal checking account signed by cheryl sutter payable to columbus charles sutter signed a promisary sic note interest payable to ddi except for the date maker holder and amount the note he signed in connection with his columbus policy is substantially identical to the note signed by his wife in connection with her columbus policy charles sutter allowed his columbus policy to lapse after the initial period of coverage as was his option he never paid any other premium on the policy shortly after being executed the note to ddi was repaid by sbta a wyoming corporation controlled by daniel schwab and vance schwab charles sutter never signed a note payable to sbta or made any payments to sbta in connection with this transaction ddi is an unincorporated business owned and controlled by evan and marie walton through ddi the waltons provided funds to customers or clients of the daniel schwab agency under circumstances similar to those described above the waltons dealt directly with one of the schwabs and not with either petitioner or similarly situated individuals in this case and in numerous similar transactions the waltons were repaid by sbta as expected and in accordance with their arrangements with the schwabs as in the case of the royal policy the columbus life_insurance policies were assigned to either rmr or ddi as appropriate but the assignment documents were never forwarded to columbus the fair market values of the insurance coverage that petitioners received from the columbus policies in equaled the amount of the first-year premiums on the policies opinion transactions similar to the ones described above were first considered by this court in 105_tc_1 and by other federal courts in woodbury v united_states aftr 2d ustc par big_number d n d affd per curiam without published opinion 27_f3d_572 8th cir in those cases the taxpayers argued the transactions did not result in taxable_income but rather only reduced the cost of the life_insurance through rebates this argument was rejected in those cases and was not advanced by petitioners in this case and to the extent that the transactions did result in taxable_income the measure of income should be the fair_market_value of term life_insurance that would have provided the same death_benefit the commissioner argued that the fair_market_value should be measured by the first-year premiums_paid for the type of life_insurance involved in those cases the courts agreed with the commissioner for their participation in the transaction in the wentz case t c pincite we stated the taxpayers were compensated with the annual benefits of whole_life_insurance policies thus triggering a taxable_event relying in part on woodbury we found that the undeniable accession to wealth clearly realized 348_us_426 that the wentzes enjoyed equaled the amount of first-year premium unlike petitioners however the taxpayers in wentz and woodbury did not execute notes in connection with the transactions under consideration in those cases in this case petitioners concede on brief that if income has been realized as a result of the transactions here under consideration the proper measure of the income equals the first- year premium paid in connection with each policy petitioners argue however that the transactions did not result in the realization of income because they paid for the insurance with nonrecourse notes according to petitioners the notes which they contend represent bona_fide indebtedness distinguish their case from wentz v commissioner supra and woodbury v united_states supra respondent argues that the notes do not represent bona_fide indebtedness and should therefore be ignored respondent finds support for his argument in haderlie v commissioner tcmemo_1997_525 like petitioners the haderlies were clients of the schwabs and were induced by them to purchase a life_insurance_policy from royal under circumstances more or less identical to those involved in this case in that case we described stable as the schwabs' straw entity and referred to the taxpayers' note to stable as illusory we found that the taxpayers were enriched to the extent that they received the benefit of a year's worth of life_insurance coverage at no cost and relying upon wentz v commissioner supra and woodbury v united_states supra held that they realized taxable_income to the extent of the first-year premium attributable to the life_insurance_policy there involved although the parties disagree on various points in this case the critical dispute between them focuses upon the bona fides of the indebtedness represented by the notes signed by petitioners petitioners claim that the notes were in all respects valid although they concede that the underlying debts represented by the notes became uncollectible when the related insurance policies lapsed respondent relying upon haderlie v commissioner supra argues that the notes were illusory according to respondent there was no valid indebtedness between the holders and either petitioner we agree with respondent particularly with respect to the ddi note at the time that the ddi note was executed charles sutter had no intention to repay the indebtedness it represented and the waltons had no intention to collect from charles sutter consequently for federal_income_tax purposes there was no debt between the waltons and charles sutter see 55_tc_85 pursuant to the apparent arrangement among charles sutter the waltons and the schwabs the ddi note was to be repaid not by charles sutter but by the schwabs or an entity controlled by the schwabs this is in fact what happened not only in this case but with other customers of the schwabs as well who received funds from ddi as far as charles sutter was concerned the ddi note was a nullity disregarding the ddi note it follows from our holding in wentz v commissioner supra see also haderlie v commissioner supra that the fair_market_value of the life_insurance coverage charles sutter received from columbus measured by the amount of the first-year premium for that insurance must be included in petitioners' income for and we so hold respondent's argument that the stable and rmr notes were also illusory is likewise persuasive there is credible_evidence in the record that those notes were afterthoughts designed not to represent legitimate debt between the makers and holders but to disguise transactions that would otherwise lead to the federal_income_tax consequences that are involved in this proceeding the manner in which the schwabs orchestrated each transaction through entities that they controlled coupled with the extent of the compensation they received from the insurance_companies supports respondent's contention in this regard except for the insurance_companies all parties to the transactions profited the schwabs received commissions in excess of the amounts dispersed through their controlled entities petitioners received life_insurance coverage at no cost for a limited period no one seemed particularly concerned about whether the debts would be satisfied under the circumstances the legitimacy of the debt evidenced by each note has not been established our conclusion in this regard is bolstered by the following at the option of the makers the notes were payable only from the death_benefit proceeds of the life_insurance policies a contingency that made collectibility uncertain at best there was never an intent by the makers to continue full coverage under the life_insurance policies beyond the initial periods rendering the notes uncollectible after those periods and the holders never took the necessary steps to validate the assignments in order to protect the collateral actions that we expect would routinely be taken by legitimate creditors consequently we find that the insurance coverage that charles sutter received under the royal policy in and the insurance coverage that cheryl sutter received under the columbus policy in were obtained in return for notes that did not represent bona_fide indebtedness it follows that petitioners realized and must recognize income during those years to the extent of the fair_market_value of the insurance coverage provided by those policies measured by the amount of the first- year premiums respondent's determination in this regard is therefore sustained to reflect the foregoing decision will be entered for respondent
